Title: To James Madison from John Armstrong, [ca. March 1814]
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Thursday. [ca. March 1814]
        
        Major Fairly of New York calls upon you this morning with a note addressed to him by Commodore Decatur. I have seen the young gentleman who is the subject of this note. He is, in point of talents & acquirements, very much above the place he solicits. His politicks have been federal—but of the same stamp with those of Decatur. I promised to speak both to you & the Secretary of the Navy in his favor, but having been too much occupied to do so, Fairly has got out of patience & goes to you himself. I am Sir, most respectfully & faithfully yrs
        
          J. Armstrong
        
      